internal_revenue_service department of the treasury index no washington dc contact person lefephone number qo in reference to cc dom p si - plr-116923-98 date bec t f u q w w y f i l w_i s b o i a i o i b i o p n i s i year year dear this responds to a letter dated date and subsequent correspondence submitted on behalf of x by x's authorized representative requesting a ruling under sec_1362 b of the internal_revenue_code b c and d the information submitted states that x was incorporated on x did not have shareholders or assets and did not dl of year begin doing business until d2 of year the shareholders of x are a that x relied on its attorney to file the proper subchapter_s_election however form_2553 election by a small_business_corporation was not filed x reflect the shareholders' intent to have x treated as corporation shareholder of x filed their form_1040 based on x being an s_corporation for year x filed its tax_return using form_1120s and each the corporate minutes prepared for as x's chief financial officer represents an s a sec_1362 of the code provides that if-- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x's first taxable_year accordingly provided that x makes an election to be an s_corporation by filing the form_2553 with the appropriate service_center effective for its year taxable_year within gays following the date of this letter then such election will be treated as timely made for x's year taxable_year this letter should be attached to the form_2553 a copy of except as specifically ruled upon above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provisions of the code including whether x was or is of the code a small_business_corporation under sec_1361 this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representative sincerely yours ee thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
